UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
CIT BANK, N.A.,                                            :
                                                           :   MEMORANDUM AND ORDER
                                   Plaintiff,              :    ADOPTING REPORT AND
                                                           :     RECOMMENDATION
              -against-                                    :
                                                           :     16-CV-5772 (DLI) (RML)
PAMELA SCHIFFMAN, et al.,                                  :
                                                           :
                                   Defendants.             :
                                                          :
---------------------------------------------------------- x

DORA L. IRIZARRY, Chief United States District Judge:

        On October 17, 2016, Plaintiff CIT Bank, N.A. (“Plaintiff”) commenced this mortgage

foreclosure action involving the premises located at 2122 New York Avenue, Brooklyn, New York

11210 (the “Mortgaged Premises”), against Pamela and Jerry Schiffman (“Individual

Defendants”), JPMorgan Chase, N.A. (“Defendant Chase”), and the New York City Parking

Violations Bureau. See Compl., Dkt. Entry No. 1. On September 19, 2017, the Court granted

Plaintiff’s motion for partial default judgment against the New York City Parking Violations

Bureau. See Order Adopting Report and Recommendation, dated Sept. 19, 2017.

        On February 28, 2018, Plaintiff moved for summary judgment (“Plaintiff’s Motion”)

against the Individual Defendants. See Mot. for Summary Judgment (“SJM”), Dkt. Entry No. 30.

The Court referred Plaintiff’s Motion to the Honorable Robert M. Levy, United States Magistrate

Judge, for a Report and Recommendation (“R&R”) on April 13, 2018. The magistrate judge issued

the R&R on August 24, 2018, recommending that Plaintiff’s Motion be granted against the

Individual Defendants, default judgment be entered against Defendant Chase, and Plaintiff be

awarded costs, assessed against the Individual Defendants, in the amount of $1,104. See R&R,

Dkt. Entry No. 37 at 16. The magistrate judge further recommended that the Court direct Plaintiffs


                                                         1
to submit: (i) affidavits and supporting documentation sufficient for the Court to determine the

amount due under a consolidated note, as well as any additional supporting documentation Plaintiff

has regarding attorney’s fees, and (ii) a revised proposed judgment of foreclosure and sale. See

Id. On September 6, 2018, the Individual Defendants timely objected to the R&R. See Objection

to R&R (“Objection”), Dkt. Entry No. 38.

        The Court incorporates herein the summary of facts as set forth in the thorough and well

reasoned R&R. See R&R at 1-4. The Court has reviewed the R&R de novo with respect to the

Individual Defendants’ objections, and has reviewed the remainder of the R&R for clear error.

Upon due consideration and review, the Individual Defendants’ objections are overruled and the

R&R is adopted in its entirety.

                                            DISCUSSION

        When a party objects to an R&R, a district judge must make a de novo determination as to

those portions of the R&R to which a party objects. See Fed. R. Civ. P. 72(b)(3); United States v.

Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997). Pursuant to the standard often articulated by the

district courts of this Circuit, “[i]f a party . . . simply relitigates his original arguments, the Court

reviews the Report and Recommendation only for clear error.” Antrobus v. New York City Dep’t

of Sanitation, 2016 WL 5390120, at * 1 (E.D.N.Y. Sept. 26, 2016) (citations and quotation marks

omitted); see also Rolle v. Educ. Bus Transp., Inc., 2014 WL 4662267, at *1 (E.D.N.Y. Sept. 17,

2014) (“[A] rehashing of the same arguments set forth in the original papers . . . would reduce the

magistrate’s work to something akin to a meaningless dress rehearsal.”) (citations and internal

quotation marks omitted). On the other hand, the Second Circuit Court of Appeals has suggested

that a clear error review may not be appropriate “where arguably ‘the only way for a party to raise

. . . arguments is to reiterate them.’” Moss v. Colvin, 845 F.3d 516, 520 n.2 (2d Cir. 2017) (quoting



                                                   2
Watson v. Geithner, 2013 WL 5441748, at *2 (S.D.N.Y. Sept. 27, 2013) (alteration added in Moss;

other alterations from Moss omitted). Nonetheless, a court will not “ordinarily . . . consider

arguments, case law and/or evidentiary material which could have been, but [were] not, presented

to the magistrate judge in the first instance.” Santiago v. City of New York, 2016 WL 5395837, at

*1 (E.D.N.Y. Sept. 26, 2016) (internal citation and quotation marks omitted).

       After its review, the district court may then “accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the magistrate judge with

instructions.” Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1). Where a party does not

object to a portion of the R&R, the Court “‘need only satisfy itself that there is no clear error on

the face of the record.’” Galvez v. Aspen corp., 967 F. Supp.2d 615, 617 (E.D.N.Y. 2013) (quoting

Reyes v. Mantello, 2003 WL 76997, at *1 (S.D.N.Y. Jan. 9, 2003)).

I.     Default Judgment Against Defendant Chase

       Defendant Chase is the holder of a second mortgage on the Mortgaged Premises.

Defendant Chase’s counsel attended an initial conference before the magistrate judge on June 5,

2017 and stated that Defendant Chase did not intend to file an answer or participate in discovery.

See Minute Entry, dated June 5, 2017. Since Defendant Chase did not answer or move with respect

to the complaint, the magistrate judge recommends that this Court enter a default judgment against

Defendant Chase and that Defendant Chase be barred and foreclosed of all right, claim, lien, title,

interest, and equity of the Mortgaged Premises. See R&R at 2, n.3. No objections to that

recommendation have been filed. Upon due consideration, the Court finds no clear with respect

to that recommendation and adopts it. Accordingly, default judgment shall be entered against

Defendant Chase.




                                                 3
II.    Individual Defendants’ Objections

       The Individual Defendants object to the R&R on two grounds. First, they contend that the

magistrate judge failed to apply the proper legal standard to find that Plaintiff complied with New

York Real Property Actions and Proceedings Law (“RPAPL”) § 1304 notice requirements in the

R&R. See Objection at 2-5. Second, the Individual Defendants contend that the magistrate judge

failed to address uncontested facts demonstrating that Plaintiff failed to prove compliance with

RPAPL § 1306 filing requirements. Both objections are overruled.

       A.      Compliance with RPAPL § 1304 Notice Requirements

       RPAPL § 1304 requires that a lender, assignee, or mortgage loan servicer transmit a notice

containing prescribed content to the borrower at least ninety days prior to commencing a legal

action for mortgage foreclosure. See N.Y. Real Prop. Acts. Law § 1304. The statute provides,

inter alia, that the notice must be transmitted “by registered or certified mail and also by first-class

mail to the last known address of the borrower, and to the residence that is the subject of the

mortgage.” Id.

       The Individual Defendants contend that the magistrate judge overlooked the legal standard

for determining whether the affidavit regarding CIT’s mailing of the required ninety-day notice

was sufficient to prove compliance with RPAPL § 1304. See Objection at 2-5. They argue that

the magistrate judge failed to apply the standard discussed in CitiMortgage, Inc. v. Pappas, which

provides that, to prove compliance with RPAPL § 1304 requirements by affidavit, the affiant must

“aver that he [or she was] familiar with the plaintiff’s mailing practices and procedures” to

“establish proof of a standard office practice and procedure designed to ensure that items are

properly addressed and mailed.” 147 A.D.3d 900, 901 (2d Dep’t 2017) (citations omitted).




                                                   4
       The magistrate judge noted that Plaintiff provided an affidavit from Rachel Hook (the

“Hook Affidavit”), an employee of CIT Bank. See Hook Affidavit, Exh. B to the Rosenfeld

Affidavit in Support of SJM (“Hook Affidavit”), Dkt. Entry No. 31-32; R&R at 11-12. The

Individual Defendants contend that the Hook Affidavit is insufficient because Plaintiff did not

provide proof of mailing such as a stamped mail receipt. See Objection at 3-4. However, the

Individual Defendants provided no case law in support of its argument that, when a plaintiff

submits an affidavit based on personal knowledge and a review of plaintiff’s business records to

demonstrate satisfaction of RPAPL § 1304, the plaintiff also must provide proof of mailing by the

post office. U.S. Bank N.A. v. Henry, cited by the Individual Defendants, actually undercuts their

argument because the court there held that an affidavit that provides proof of standard mailing

procedure is sufficient under RPAPL § 1304. 157 A.D.3d 839, 841-42 (2d Dep’t 2018) (“The

plaintiff failed to submit an affidavit of service or any proof of mailing by the post office

demonstrating that it properly served the defendant pursuant to the terms of the statute.”) (citations

omitted) (emphasis added).

       The Hook Affidavit meets the requirements discussed in CitiMortgage.               The Hook

Affidavit provides:

       As a standard business practice and procedure, the 90 Day Notice, a current list of
       at least five housing counseling agencies serving the county where the property is
       located, and envelopes for both certified and first-class mail are created upon
       default. The envelopes are addressed, from the data stored in CIT’s business
       records, with the borrower(s)’ last known address and the address of the residence
       of the residence that is subject to the Mortgage. The 90 Day Notices and list of
       housing counseling agencies are enclosed, separate from any other notice, in both
       the certified and first-class mail, postage prepaid envelopes. The envelopes are
       sealed and provided to the United States Post Office for Mailing.

Hook Affidavit ¶ 8. The Hook Affidavit establishes that Ms. Hook was familiar with CIT’s

mailing practices. See Hook Affidavit ¶ 6 (“Based on my training and knowledge, I am



                                                  5
familiar with CIT’s standard practices and procedures used to create, mail and store data

regarding the 90 day pre-foreclosure notice . . . required by New York . . .”). The Hook

Affidavit also sets forth CIT’s standard mailing procedure, which includes mailing the

documents by both certified and first class mail in postage prepaid envelopes through the

United States Post Office.

       Plaintiff has demonstrated sufficiently that it complied with RPAPL § 1304.

Accordingly, the Individual Defendants’ objection is overruled.

       B.      Compliance with RPAPL § 1306 Filing Requirements

       The Individual Defendants also maintain that, contrary to the magistrate judge’s findings,

Plaintiff failed to satisfy the requirements of RPAPL § 1306 as to defendant Jerry Schiffman.

RPAPL § 1306 requires that a lender, assignee, or mortgage loan servicer file with the

superintendent of financial services the ninety-day notice required by RPAPL § 1304 within three

business days of the mailing of that notice. See N.Y. Real Prop. Acts. Law § 1306. As stated in

the R&R, and noted in Plaintiff’s submissions, Plaintiff provided a Proof of Filing Statement from

the New York Department of Financial Services. See Exh. G to the Rosenfeld Affidavit in Support

of Motion for Summary Judgment, Dkt. Entry No. 31-7. Accordingly, the Individual Defendants’

objection is overruled.

III.   Additional Documentation from Plaintiffs

       Plaintiff seeks $445,096.55 as the amount due on the Note, which, tabulated by Plaintiff,

consists of: (i) $267,738.00 in unpaid principal; (ii) $134,510.24 in Non-Interest Second Principal;

(iii) $13,847.80 in the interest accrued from November 1, 2014 to June 2, 2017 at a rate of two

percent per annum; (iv) $32.94 in pre-acceleration later charges; (v) $28,443.57 in escrow

advances; (vi) $99.00 for property preservation and inspections; and (vii) $425.00 for broker’s



                                                 6
price options. See Exh. P to the Rosenfeld Affidavit in Support of SJM, Dkt. Entry No. 31-16.

Although the magistrate judge found that Plaintiff is entitled to the damages requested in each of

the alleged categories, the magistrate judge could not recommend a specific damages award on the

current, inadequate record. See R&R at 13-14. Plaintiffs have not objected to this finding. This

Court agrees with the magistrate judge that Plaintiff has not provided documentation sufficient to

support its entitlement to the amount of damages sought. Accordingly, Plaintiff is directed to

submit to the Court, no later than October 30, 2018, (i) affidavits and supporting documentation

sufficient for the Court to determine the amount due under a consolidated note, as well as any

additional supporting documentation regarding attorneys’ fees, and (ii) a revised proposed

judgment of foreclosure and sale.


                                           CONCLUSION

        Upon due consideration and for the reasons discussed above, the Individual Defendants’

objections to the R&R are overruled and the R&R is adopted in its entirety. Accordingly, default

judgment is hereby entered as to Defendant Chase and Defendant Chase is barred and foreclosed

of all rights, claims, liens, title, interest, and equity of the Mortgaged Premises. Plaintiff is ordered

to provide additional documentation regarding the specific damages amount and attorneys’ fees,

in accord with this Order, no later than October 30, 2018.

SO ORDERED.

DATED: Brooklyn, New York
       September 30, 2018

                                                                          /s/
                                                                   DORA L. IRIZARRY
                                                                      Chief Judge




                                                   7
